



SHARE EXCHANGE AGREEMENT




THIS SHARE EXCHANGE AGREEMENT (the “Agreement”) made as of this 29th day of
March, 2005 (the “Effective Date”), by and among Edentify, Inc. (“Edentify”), a
Delaware corporation with its principal address at 108 Saucon View Drive,
Bethlehem, PA 18015 and Budgethotels Network, Inc. and its wholly-owned
subsidiaries (collectively “Budget”), a Nevada corporation with its principal
address at 1260 Hornby Street, Vancouver, British Columbia V6Z 1W2. William
McLaws (“McLaws”) and Robert L. Chalmers (“Chalmers”), each an individual,
hereby joins personally with respect to Articles IV, VI and VIII hereof.
Terrence DeFranco hereby joins personally with respect to Article V and
Paragraph 8.4 hereof.




INTRODUCTION




WHEREAS Budget is a publicly traded corporation currently listed on the NASD
Over-the-Counter Bulletin Board with all of its operations conducted through its
wholly-owned subsidiary, InfoCenter, Inc. (“InfoCenter”);




WHEREAS, prior to execution of this Agreement, the Board of Directors of Budget
intends to authorize a 10-for-1 reverse split of the common stock of Budget such
that at Closing there will be 2,891,168 shares of common stock of Budget issued
and outstanding;




WHEREAS, prior to execution of this Agreement, the Board of Directors of Budget
intends to authorize the transfer of its Business existing at the time of the
execution of this Agreement, including, but not limited to all Obligations (as
hereinafter defined) to its wholly owned subsidiary, InfoCenter;




WHEREAS, the Board of Directors of InfoCenter intends to operate InfoCenter
during the period of time between the execution of this Agreement and the
Spin-Off (defined hereinafter) with the intention of distributing the shares of
InfoCenter to the shareholders of record of Budget immediately prior to the
execution of this Agreement or otherwise pursuant to a Distribution Agreement by
November 30, 2005 and shall personally indemnify the post-Closing directors of
Budget with regard to the operations of InfoCenter, as well as with regard to
information provided to Budget’s post-Closing directors or officers or to
Budget’s shareholders for inclusion in filings with the SEC by Budget during
that time;




WHEREAS, Edentify is a corporation that is engaged in providing businesses with
information-based and technology based services used in the detection and
prevention of identity fraud;




WHEREAS, DeFranco owns all the issued and outstanding shares of common stock of
Edentify;




WHEREAS, DeFranco desires to exchange (the “Exchange”) all of his shares of the
common stock of Edentify for an aggregate of 21,236,556 shares of the common
stock of Budget (hereinafter, the “Budget Shares”) with the result being that
DeFranco and certain nominees will become the holders of 88.2% of the issued and
outstanding common stock of Budget and Edentify will become a wholly owned
subsidiary of Budget; and




NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be bound hereby, do mutually agree as follows:




ARTICLE I

DEFINITIONS, DISCLOSURE SCHEDULE




1.1 Defined Terms. As used in this Agreement, the following terms shall have the
meanings indicated below:




“Budget Disclosure Documents” shall refer to the disclosures made in the SEC
Filings (as hereinafter defined) as well as the Schedule of Exceptions (as
hereinafter defined).




"Contract" shall mean any agreement, contract, license, indenture, lease,
mortgage, license, plan, arrangement, commitment or instrument including any
note or other debt instrument (whether written or oral).




“Edentify Disclosure Documents” shall refer to the disclosures made in the
Schedule of Exceptions (as hereinafter defined).




"Enforceability Exceptions" shall mean the extent to which enforceability of an
obligation may be limited by applicable bankruptcy, insolvency, re-organization
or other similar laws affecting the enforcement of creditors' rights generally
and by principles of equity regarding the availability of remedies.




"GAAP" shall refer to generally accepted accounting principles as applicable in
the United States.




"Knowledge " shall mean with respect to a party's awareness of the presence or
absence of a fact, event or condition (a) actual knowledge plus, if different,
(b) the knowledge that would be obtained if such party conducted itself
faithfully and exercised sound discretion in the management of his own affairs.




"Laws" shall mean all laws, common laws, rules, regulations, ordinances, codes,
judgments, injunctions, orders, decrees, permits, policies and other
requirements of the United States and other jurisdictions to which Edentify and
Budget, as applicable, are subject,. "Liabilities" shall mean any indebtedness,
liability, loss, damage, deficiency, obligation or responsibility, fixed or
unfixed, choate or inchoate, liquidated or unliquidated, secured or unsecured,
accrued, absolute, contingent or otherwise, whether or not of a kind required by
generally accepted accounting principles to be set forth on a financial
statement including the notes thereto.




"Lien" means any mortgage, pledge, lien, encumbrance, charge, adverse claim or
restriction of any kind affecting title or resulting in an encumbrance against
property, real or personal, tangible or intangible, or a security interest of
any kind (including any conditional sale or other title retention agreement, any
lease in the nature thereof, any third party option or other agreement to sell
and any filing of or agreement to give, any financing statement under the
Uniform Commercial Code (or equivalent statute) of any jurisdiction).




"Material Adverse Effect" or "Material Adverse Change" with respect to a party
means an adverse change which would in the aggregate have material adverse
effect on the assets, liabilities (whether absolute, accrued, contingent or
otherwise), condition (financial or otherwise), results of operations, business
or prospects on a consolidated or combined basis of such party.




“Obligations” shall mean, with respect to Budget, all liabilities, debts,
amounts due, or contracts existing as of the Closing and any claims or causes of
action arising out of or as a result of actions taken prior to Closing, as well
as any and all expenses and costs related thereto.




"Person" shall mean any natural person, corporation, division of a corporation,
partnership, trust, joint venture, association, company, estate, unincorporated
organization or governmental entity.




“Schedule of Exceptions” shall mean the schedule that may be attached to and
made part of this Agreement containing any exceptions to any representations
made in this Agreement, which such schedule shall be organized into paragraphs
corresponding to the sections of this Agreement.




“SEC Filings” shall mean all registration statements filed pursuant to the
Securities Act or reports filed pursuant to the Securities Exchange Act since
August 6, 2003.




“Securities Act” shall mean the Securities Act of 1933, as amended.




“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.




"Subsidiary" shall refer to any corporations or other entities in which a Person
has a majority interest or which is otherwise controlled by such Person.




"Taxes" shall mean any income, alternative or add-on minimum, business,
employment, franchise, occupancy, payroll, property, sales, transfer, use, value
added, withholding or other tax, levy, impost, fee, imposition, assessment or
similar charge together with any related addition to tax, interest, penalty or
fine thereon.




"Transactions" shall mean, in respect of any party, all transactions set forth
in or contemplated by this Agreement that involve, relate to or affect such
party, including, without limitation, the Exchange.







ARTICLE II

THE TRANSACTIONS




2.1

The Exchange. On the Closing Date (as defined in Section 2.8), DeFranco and his
nominees shall receive such shares, in the relative percentages for each set
forth on the attached Schedule 2.1, representing, on a fully diluted basis, an
aggregate of eighty-eight and 20/100 percent (88.2%) of the outstanding common
stock of Budget; in exchange, Budget shall receive shares of Edentify
representing all of the outstanding common stock of Edentify. No Shareholder
shall have any right to receive fractional shares but any fractional share shall
be rounded to the nearest whole share.




2.2

Reverse Split. Prior to Closing, Budget shall have completed, at its sole
expense (which expense shall not remain on the income statement or be reflected
on the balance sheet of Budget as of and provided at Closing, hereinafter
referred to as the “Balance Sheet”), a reverse 10-for-1 split of its common
stock (with no new share certificates to be issued as a result thereof), such
that there will be 2,891,168 shares of common stock of Budget outstanding at
Closing (the “Reverse Split”).




2.3

Transfer of Residual Business and Obligations. Prior to Closing, Budget shall
have transferred all of its Business existing at the time of Closing, including,
but not limited to all Obligations to its wholly owned subsidiary, to InfoCenter
and InfoCenter shall have entered into a Distribution Agreement in the form of
the attached Exhibit “A” for the spin-off of InfoCenter.




2.4

Transfer of Board Control and Public Notice. At Closing, McLaws and Chalmers
shall have submitted their written resignations from the Board of Budget
effective as of that date and, if requested to do so by Edentify, shall have
elected its nominees to the Board of Budget effective on Closing. Within the
time prescribed by Rule 14f-1 of the Securities Exchange Act, Budget shall file,
at its sole expense (which expense shall not remain on the income statement or
be reflected on the balance sheet of Budget at Closing), an Information
Statement on Form 14F and all other filings necessary pursuant to the Securities
Exchange Act regarding the election of (and concurrent resignation of) those
directors of Budget to be effected at Closing as designated by DeFranco.




2.5

Change of Name of Budget. Effective at Closing, Budget shall have changed its
name to “Edentify, Inc.”




2.6

Payment. In consideration for the Exchange, Edentify shall pay the sum of One
Hundred Fifty Thousand Dollars ($150,000) as follows:




(a)

Upon execution of this Agreement, Twenty-Five Thousand Dollars ($25,000) of  the
sum deposited by Edentify into the escrow account with Edentify’s attorneys  on
March 1, 2005 (the “Escrow”) shall be released to Budget or its nominees;

(b)

At Closing, Fifty Thousand Dollars ($50,000) of the sum deposited by Edentify
 into Escrow shall be paid to Budget or its nominees; and Within forty-five (45)
days after Closing, Edentify shall pay an additional Seventy-Five Thousand
Dollars $75,000 by wire transfer or bank cashier’s check to Budget or its
nominees. This payment shall be personally guaranteed by DeFranco as set forth
in paragraph 8.4 hereof.




2.7

Cancellation of Rights. On or before Closing, Budget shall cancel or redeem all
outstanding options, warrants or rights to purchase or subscribe for any equity
securities, or other ownership interests of Budget, obligations of Budget,
whether absolute or contingent, to issue any shares of equity securities or
other ownership interests, debt or equity securities directly or indirectly
convertible into any equity securities of Budget, and any shareholder
agreements, options, rights of first refusal or other similar rights with
respect to the capital stock of Budget.




2.8

Closing. The closing of the Exchange contemplated hereby (the “Closing”) shall
be held on the next business day after Budget has made the deliveries required
in paragraph 3.2(a) hereof and all conditions set forth in Articles VI and VII
have been fulfilled or waived or such earlier date as the parties may agree. The
Closing shall be held at such place and at such time as the parties may mutually
agree but in no event later than May 2, 2005 at the offices of Flamm, Boroff &
Bacine, P.C., 925 Harvest Drive, Blue Bell, Pennsylvania 19422 and may be
effected by the exchange of fax copies or overnight delivery of executed
documents by the respective parties. The date upon which such Closing shall
occur shall be referred to as the “Closing Date.”







ARTICLE III

CLOSING DELIVERIES




3.1

Closing Deliveries by Edentify. At the Closing, in addition to documents
referred to elsewhere herein, Edentify shall deliver, or cause to be delivered
from escrow, to Budget in a form reasonably satisfactory to Budget and its
counsel:




(1)

Stock Certificate(s) owned by DeFranco representing all the shares of common
stock of Edentify to be transferred to Budget as set forth in section 2.1 of
this Agreement;




(2)

a Certificate of Sole Shareholder affirming the accuracy of his representations,
as of the Closing Date;




(3)

Such other documents as Budget or its counsel may reasonably request.




(4)

the sum of Fifty Thousand Dollars ($50,000) paid from the deposit made by
DeFranco and held in escrow.




3.2

Closing Deliveries by Budget. (a) Upon execution of this Agreement, in addition
to documents referred to elsewhere, Budget shall deliver or cause to be
delivered from escrow to Edentify or to others at the direction of DeFranco,
from Budget or other third parties, including officers of Budget, in a form
reasonably satisfactory to Edentify and its counsel:




(1)

Certified copies of resolutions of the Board and controlling shareholders
approving the Exchange and all related transactions and documents as of the date
of execution hereof and approving and authorizing, as of the Closing date: (a)
the Reverse Split, (b) the change of name of Budget to “Edentify, Inc.,” (c) the
cancellation of all derivative securities rights pursuant to paragraph 2.6
hereof; (d) the election of the nominees of Edentify to the Board of Directors
of Budget and (e) the transfer of all assets and liabilities of Budget to
InfoCenter in accordance with paragraph 2.3 hereof;




(2)

Certified copies of resolutions of the Board of Directors of InfoCenter
approving the assumption by InfoCenter of the Obligations of Budget as of
Closing;




(3)

Proof of filing with the SEC of the Information Statements on Form 14C (in
accordance with paragraph 2.2 hereof) and Form 14F (as required by paragraph 2.4
hereof); and




(4)

Such other documents as DeFranco or his counsel may reasonably request.




(b) At Closing, in addition to documents referred to elsewhere, Budget shall
deliver or cause to be delivered from escrow to Edentify or to others at the
direction of DeFranco, from Budget or other third parties, including officers of
Budget, in a form reasonably satisfactory to Edentify and its counsel:




(1)

Certificates representing the Budget Shares to be issued pursuant to the
Exchange;




(2)

Fully executed copy of Distribution Agreement;




(3)

Certificate of officers of Budget affirming the accuracy of representations as
of the Closing Date;




(4)

Copies of the resignations of certain of the directors and officers of Budget;
and




(5)

Such other documents as DeFranco or counsel to Edentify may reasonably request.







ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUDGET AND

CONTROLLING SHAREHOLDER OF BUDGET




Except as set forth in the Budget Disclosure Documents, Budget and William
McLaws (the “Controlling Budget Shareholder”) make the following representations
and warranties to Shareholders on and as of the date hereof with the knowledge
and understanding that Edentify and DeFranco are relying materially upon such
representations and warranties.




4.1

Organization and Standing of Budget. Budget is a corporation duly organized,
validly existing and in good standing under the laws of Nevada. Budget has the
corporate power to carry on its business as now conducted and to own its assets
and is duly qualified to transact business as a foreign corporation in each
jurisdiction where such qualification is necessary except where the failure to
qualify will not have a Material Adverse Effect. The copies of the Certificates
of Incorporation and By-laws of Budget as amended to date, and made available to
Edentify, are true and complete copies of those documents as now in effect.




4.2

Capitalization. The authorized capital stock of Budget, consists of 50,000,000
shares of common stock of which 28,911,682 shares are issued and outstanding
(and as of the effective date of the Reverse Split shall be 2,891,168). The
shares of common stock of Budget that are issued and outstanding are duly
authorized, validly issued and outstanding, fully paid and nonassessable, and
were not issued in violation of the preemptive rights of any person.
 Notwithstanding the Exchange contemplated by this Agreement and except as set
forth in the Disclosure Documents, there are(there are) no outstanding (a)
options, warrants or rights to purchase or subscribe for any equity securities,
or other ownership interests of Budget, (b) obligations of Budget, whether
absolute or contingent, to issue any shares of equity securities or other
ownership interests, (c) debt or equity securities directly or indirectly
convertible into any equity securities of Budget or (d) any shareholder
agreements, options, rights of first refusal or other similar rights with
respect to the capital stock of Budget.




4.3

No Other Subsidiaries. Budget has no Subsidiary other than InfoCenter, Inc. and
no interest in any other corporation, partnership, joint venture or other
entity.




4.4

Authority. This Agreement constitutes, when executed and delivered by Budget in
accordance herewith, the valid and binding obligations of each of them,
enforceable in accordance with its respective terms, subject to the
Enforceability Exceptions.




4.5

Contracts. There are no Contracts to which Budget is a party or by which it is
bound.




4.6

Litigation. There is no claim, action, proceeding, or investigation pending or,
to its Knowledge, threatened against or affecting Budget before or by any court,
arbitrator or governmental agency or authority. There are no decrees,
injunctions or orders of any court, governmental department, agency or
arbitration outstanding against Budget and with respect to any action or claim
covered by insurance, Budget has complied with all requirements of any such
policy which are conditions to the defense and continued defense of such claim
or action.




4.7

Taxes. Budget has duly filed all returns required, in the opinion of its tax
counsel, to be filed by it (on a consolidated basis with InfoCenter). To the
Knowledge of Budget such returns were, when filed, and are, accurate and
complete in all material respects and were prepared in conformity with
applicable laws and regulations. Budget has paid or will pay in full or has
adequately reserved against all taxes otherwise assessed against it through the
Closing Date.




Budget is not a party to any pending action or proceeding by any governmental
authority for the assessment of any tax, and, to the best of its Knowledge, no
claim for assessment or collection of any tax related to Budget has been
asserted against Budget that has not been paid.  There are no tax liens upon the
assets (other than the lien of property taxes not yet due and payable) of
Budget. There is no valid basis, to the best of its Knowledge for any
assessment, deficiency, notice, or similar intention to assess any tax to be
issued to Budget by any governmental authority.




4.8

No Conflict. The execution and performance of this Agreement and any other
agreements contemplated hereby will not (i) conflict with or violate the
Articles of Incorporation or the by-laws of Budget or (ii) violate in any
material respect any laws, ordinances, rules, or regulations, or any order,
writ, injunction or decree to which Budget is a party.




4.9

SEC Filings. The SEC Filings of Budget are true and correct and contain no
material misstatement of fact as of the date of filing.




4.10

Financial Documents. The financial statements that are part of the SEC Filings
are true and complete copies of the financial statements of Budget (and to the
extend thereof, of InfoCenter). These financial statements (i) have been
prepared from the books and records of Budget (and to the extent thereof, of
InfoCenter) in accordance with GAAP consistently applied with prior periods, and
(ii) are complete and correct and fairly reflect, in each case in all material
respects, the financial condition and results of operations of Budget (and, to
the extent thereof, of InfoCenter) as of the dates and for the periods indicated
thereon. The books and accounts of Budget (and to the extent thereof, of
InfoCenter) have been maintained in all material respects in accordance with
sound business practices.




4.11

Compliance With Law-General. Budget materially complies with material Laws
applicable to them.




4.12

Employee Benefit Plans. Except as set forth in the Budget Disclosure Documents,
Budget has never maintained or contributed to any employee benefit plan, or any
stock purchase plan, stock option plan, fringe benefit plan, bonus plan or any
other deferred compensation agreement, plan or funding arrangement, whether or
not such plan has been terminated and whether or not such plan is of legally
binding nature in the form of an informal understanding. With respect to the
plans, the laws as applicable, have been fulfilled in all material respects and
no event has occurred nor does any condition exist which would subject Budget or
DeFranco to any material penalty, excise tax or liability.







4.13

Consents. Except as may be required by federal securities laws and regulations,
no authorization, license, franchise, approval, order or consent of, and no
registration, declaration or filing by Budget with, any governmental authority,
domestic or foreign, federal, state or local, is required in connection with the
execution, delivery and performance of this Agreement, and consummation of the
Transaction.




4.14

Liabilities. Budget has no material Liabilities other than (i) Liabilities fully
and adequately reflected or reserved against on the Balance Sheet or (ii)
Liabilities incurred since the Balance Sheet Date in the ordinary course of the
business of Budget or to be insured in connection with this transaction and any
related transaction.




4.15

No Commissions. Budget has not incurred any obligation for any finder’s or
broker’s or agent’s fees or commissions or similar compensation in connection
with the transactions contemplated hereby.




4.16

Accuracy of Representations. None of the representations or warranties contained
in this Agreement, including the Budget Disclosure Documents, contains, or will
contain at the Closing Date, any false or misleading statement, or omits, or
will omit at the Closing Date, any fact or statement necessary to make the other
statements or facts set forth herein or therein not false or misleading.







ARTICLE V

REPRESENTATIONS AND WARRANTIES OF EDENTIFY AND

CONTROLLING SHAREHOLDER OF EDENTIFY




Except as set forth in the Edentify Disclosure Documents, Edentify and DeFranco,
jointly and severally (except with respect to sections 5.4 and 5.5) represent
and warrant to, and agree with, Budget as follows as of the date hereof with the
knowledge and understanding that Budget is relying materially upon such
representations and warranties:




5.1

Organization and Standing of Edentify. Edentify is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the corporate power to carry on its business as now conducted and to own
its assets and is duly qualified to transact business as a foreign corporation
in each state where such qualification is necessary except where the failure to
qualify will not have a Material Adverse Effect.




5.2

Subsidiaries. Except as set forth in the Edentify Disclosure Documents, Edentify
has no Subsidiaries and no interest in any other corporation, partnership, joint
venture or other entity.




5.3

Capitalization. The authorized capital stock of Edentify, consists of 110,000
shares, comprised of 100,000 shares of common stock of which 1,000 shares are
issued and outstanding and 10,000 shares of preferred stock of which no shares
have been issued. The shares of common stock of Edentify that are issued and
outstanding are duly authorized, validly issued and outstanding, fully paid and
nonassessable, and were not issued in violation of the preemptive rights of any
person. Except as set forth on Schedule 5.3, there are no outstanding  (a)
options, warrants or rights to purchase or subscribe for any equity securities,
or other ownership interests of Edentify, (b) obligations of Edentify, whether
absolute or contingent, to issue any shares of equity securities or other
ownership interests, (c) debt or equity securities directly or indirectly
convertible into any equity securities of Edentify or (d) any shareholder
agreements, options, rights of first refusal or other similar rights with
respect to the capital stock of Edentify.




5.4

Share Ownership. DeFranco is the record and beneficial owner of the number of
shares of Edentify listed after his name on the signature page free and clear of
all liens and encumbrances and claims of any kind. Upon execution of this
Agreement and delivery at Closing of the certificates for the Budget shares and
rights to shares pursuant to the Exchange, Budget shall receive marketable title
to such shares free and clear of all Liens and encumbrances and claims of third
parties.




5.5

Investment. DeFranco hereby represents, warrants and agrees that he will be
acquiring the shares of Budget to be received by him, for investment, for his
own account, and not with a view to the distribution of the Budget shares. In
such connection, DeFranco further represents and warrants that he understands
that Budget is issuing the Budget shares that he is designated to receive, to
him in reliance upon an exemption from the registration requirements pursuant to
Section 5 of the Securities Act and the rules and regulations thereunder.
DeFranco agrees that the Budget Shares may not be sold, transferred, pledged,
hypothecated, assigned or otherwise disposed of by him unless Budget shall have
been supplied with evidence satisfactory to it and its counsel that such
transfer is not in violation of the Securities Act. Furthermore, DeFranco
understands that the certificates for the Budget shares shall bear an
appropriate restrictive legend to reflect the foregoing restrictions and that
stop transfer instructions will be placed against the Budget shares with respect
thereto. DeFranco consents to the placing of such legend on the certificates for
the Budget shares.




5.6

Governmental Approval; Consents. Except as may be required by federal securities
laws and regulations, no authorization, license, permit, franchise, approval,
order or consent of, and no registration, declaration or filing by Edentify
with, any governmental authority, domestic or foreign, federal, state or local,
is required in connection with the execution, delivery and performance of this
Agreement and consummation of the transaction. No Consents of any other parties
are required to be received by or on the part of Edentify to enable it to enter
into and carry out this Agreement.




5.7

Authority. This Agreement constitutes, and all other agreements contemplated
hereby will constitute, when executed and delivered by Edentify in accordance
herewith, the valid and binding obligations of Edentify enforceable in
accordance with their respective terms, subject to the Enforceability
Exceptions.




5.8

Litigation. There is no claim, action, proceeding, or investigation pending or,
to its knowledge, threatened against or affecting Edentify before or by any
court, arbitrator or governmental agency or authority. There are no decrees,
injunctions or orders of any court, governmental department, agency or
arbitration outstanding against Edentify.




5.9

No Commissions. Edentify has not incurred any obligation for any finder’s or
broker’s or agent’s fees or commissions or similar compensation in connection
with the transactions contemplated hereby.




5.10

Accuracy of Representations. None of the representations or warranties contained
in this Agreement, including the Edentify Disclosure Schedule, contains, or will
contain at the Closing Date, any false or misleading statement, or omits, or
will omit at the Closing Date, any fact or statement necessary to make the other
statements or facts set forth herein or therein not false or misleading.




ARTICLE VI

CONDITIONS TO SHAREHOLDERS' OBLIGATIONS




In addition to the deliveries provided for in Article III Edentify's obligation
to consummate the Closing is subject to the following conditions:




6.1

Compliance by Budget. Budget shall have performed and complied with all
agreements and conditions required by this Agreement to be performed or complied
with by Budget prior to or on the Closing Date.




6.2

Reverse Split. The Reverse Split described in paragraph 2.2 shall have been
completed.




6.3

Transfer of Business and Obligations to InfoCenter. The transfer set forth in
paragraph 2.3 shall have been completed.




6.4

New Directors and Officers. As of the Closing, McLaws and Chalmers, the current
directors of Budget, shall have tendered their resignations, in writing, to
Budget and two (2) nominees of DeFranco shall have been elected or appointed in
their place.




6.5

Continued Market for Shares. As of the Closing, the common stock of Budget shall
continue to be eligible for quotation on the NASD Over the Counter Bulletin
Board and not subject to any contemplated delisting or other restriction on
trading.




6.6

Accuracy of Budget Representations. The representations and warranties of Budget
and each of the Controlling Budget Shareholder contained in this Agreement
(including any exhibit hereto and the Budget Disclosure Schedule) or any
schedule, certificate, or other instrument delivered pursuant to the provisions
hereof or in connection with the transactions contemplated hereby shall be true
in all material respects at and as of the Closing Date.




6.7

Litigation. No litigation seeking to enjoin the transactions contemplated by
this Agreement or to obtain damages on account hereof shall be pending or
threatened.




6.8

Documents . All documents and instruments to be delivered by Budget to Edentify
at the Closing pursuant to Section 3.2 shall have been delivered in accordance
with such section.







ARTICLE VII

CONDITIONS TO BUDGET'S OBLIGATIONS




In addition to the deliveries provided for in Article 3, Budget’s obligation to
consummate the Closing is subject to the following conditions:




7.1

Compliance by Edentify. Edentify shall have performed and complied with all
agreements and conditions required by this Agreement to be performed or complied
with by Edentify prior to or on the Closing Date.




7.2

Payment. Edentify shall have paid $75,000 to Budget from the deposit into escrow
made by Edentify.




7.3

Accuracy of Edentify Representations . The representations and warranties of
Edentify contained in this Agreement (including the exhibits hereto and the
Disclosure Schedule) or any schedule, certificate, or other instrument delivered
pursuant to the provisions hereof or in connection with the transactions
contemplated hereby shall be true in all material respects.




7.4

Litigation. No litigation seeking to enjoin the transactions contemplated by
this Agreement or to obtain damages on account hereof shall be pending or, to
Edentify’s Knowledge, be threatened.




7.5

Documents. All documents and instruments to be delivered to Budget by Edentify
at the Closing shall have been delivered pursuant to Section 3.1 and in
accordance with such section.




ARTICLE VIII

POST CLOSING OBLIGATIONS




8.1

Spin-Off of InfoCenter. The Board of Directors of InfoCenter shall have
completed the spin-off of InfoCenter pursuant to the Distribution Agreement no
later than November 30, 2005. In the event that the Spin-Off is not completed by
November 30, 2005, Edentify shall be entitled to an immediate payment in the
amount of [$50,000] from McLaws and Chalmers.




8.2

Cooperation with Filing of SEC Reports. Further, McLaws and the Board of
Directors of InfoCenter shall provide to Budget all financial and other
information necessary to complete any required periodic reports on Form 8-K,
quarterly reports on Form 10Q-SB (or such other alternate form as is available)
required for the periods included from the Closing date through to November 30,
2005 and the annual report on Form 10K-SB (or such other alternate form as is
available) for the period ending November 30, 2005 and McLaws and the Board of
Directors of InfoCenter shall fully cooperate with the principals and advisors
of Budget as may be requested by Budget in order to complete and file such
reports.




8.3

Non-Interference with Board of InfoCenter. From the Closing date through
November 30, 2005, and to the extent permitted by law or regulation, DeFranco
and the Board of Budget shall take no action, without cause, to remove McLaws or
Chalmers or any other director of InfoCenter.




8.4

Indemnification by McLaws and Chalmers. During the period commencing with
Closing through to the effective date of the Spin-Off of InfoCenter, McLaws and
Chalmers hereby agree, jointly and severally, to indemnify, defend and hold
Budget and Edentify and their respective directors, officers, managers,
shareholders, partners, members, employees and agents (each, an “Indemnified
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys' fees and costs of
investigation (collectively, “Losses”) that any such Indemnified Party may
suffer or incur as a result of or relating to any misrepresentation, breach or
inaccuracy of any representation, warranty, covenant or agreement made by
InfoCenter or its directors, officers, or principals in this Agreement or
resulting from information provided by any of them for inclusion in any filing
with the SEC directed to the shareholders of Budget or made by Budget to the SEC
covering such period. McLaws, Chalmers and the directors of InfoCenter
post-Closing shall cooperate fully with and provide all reasonable assistance
requested of them by DeFranco and Budget with regard to any SEC investigation
arising out of or with regard thereto.




8.5

Payment. Edentify shall pay $75,000 by wire transfer or bank cashier’s check to
InfoCenter within forty-five (45) days after Closing. DeFranco hereby personally
guarantees the payment of such sum by Edentify.




ARTICLE IX

MISCELLANEOUS




9.1

Expenses. Each party shall bear its own costs in respect of the Transactions.




9.2

Survival of Representations, Warranties and Covenants. All statements contained
in this Agreement or in any certificate delivered by or on behalf of Edentify,
Budget, DeFranco or McLaws pursuant hereto, or in connection with the
transactions contemplated hereby shall be deemed representations, warranties and
covenants by Edentify, Budget, DeFranco or McLaws, as the case may be,
hereunder. All representations, warranties, and covenants made by Edentify,
Budget, DeFranco or McLaws in this Agreement, or pursuant hereto, including,
without limitation, the indemnification by McLaws, shall survive the Closing,
but shall terminate two (2) years from the Closing Date.




9.3

Succession and Assignments; Third Party Beneficiaries. This Agreement may not be
assigned (either voluntarily or involuntarily) by any party hereto without the
express written consent of the other party or parties. Any attempted assignment
in violation of this section 9.3 shall be void and ineffective for all purposes.
In the event of an assignment permitted by this section 9.3, this Agreement
shall be binding upon the heirs, successors and assigns of the parties hereto.
There shall be no third party beneficiaries of this Agreement.




9.4

Notices. All notices, requests, demands, or other communications with respect to
this Agreement shall be in writing and shall be (i) sent by facsimile
transmission, (ii) or with respect of notices from the United States sent by the
United States Postal Service, registered or certified mail, return receipt
requested, or (iii) personally delivered by a nationally recognized express
overnight courier service, charges prepaid, to the following addresses (or such
other addresses as the parties may specify from time to time in accordance with
this Section):




(a) If to Edentify:

Edentify, Inc.

108 Saucon View Drive

Bethlehem, PA 18015

Attn: Terrence DeFranco




With a copy to:

Flamm, Boroff & Bacine, P.C.

925 Harvest Drive, Suite 220

Blue Bell, Pennsylvania 19422

Attn: Kenneth R. Vennera, Esq.

Fax No.: (215) 239-6074




(b) If to Budget:

1260 Hornby Street

Vancouver, British Columbia V6Z 1W2

Attn: William McLaws

Fax: (250) 868-1223




With a copy to:

Frascona, Joiner, Goodman and Greenstein, P.C.

4750 Table Mesa Drive

Boulder, CO 80305-5575

Attn: Gary S. Joiner, Esq.

Fax: (303) 494-6309




All such notices shall, when sent in accordance with the preceding sentence, be
deemed to have been given and received on the earliest of (i) the day delivered
to such address by hand, if personally delivered; or sent by facsimile
transmission provided such transmission has been confirmed as sent, (ii) the
third (3rd) business day following the date deposited with the United States
Postal Service, or (iii) the next business day after shipment overnight by
recognized courier service.




9.5

Construction. This Agreement shall be construed and enforced in accordance with
the internal laws of the Commonwealth of Pennsylvania without giving effect to
the principles of conflicts of law thereof.




9.6

Counterparts. This Agreement may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one and the same Agreement.




9.7

No Implied Waiver; Remedies. No failure or delay on the part of the parties
hereto to exercise any right, power, or privilege hereunder or under any
instrument executed pursuant hereto shall operate as a waiver nor shall any
single or partial exercise of any right, power, or privilege preclude any other
or further exercise thereof or the exercise of any other right, power, or
privilege. All rights, powers, and privileges granted herein shall be in
addition to other rights and remedies to which the parties may be entitled at
law or in equity.




9.8

Entire Agreement. This Agreement, including any exhibits and Disclosure
Schedules attached hereto, sets forth the entire understandings of the parties
with respect to the subject matter hereof, and it incorporates and merges any
and all previous communications, understandings, oral or written as to the
subject matter hereof, and cannot be amended, waived or changed except in
writing, signed by the party to be bound thereby.




9.9

Waiver of Jury Trial. Each of the parties hereto expressly waives its right to a
jury trial with respect to any such suit, litigation or other judicial
proceeding.




9.10

Headings. The headings of the Sections of this Agreement, where employed, are
for the convenience of reference only and do not form a part hereof and in no
way modify, interpret or construe the meanings of the parties.




9.11

Severability. To the extent that any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted hereof and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.




[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

SIGNATURE PAGE TO FOLLOW]





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Share Exchange Agreement as

of the Effective Date.







BUDGETHOTELS NETWORK, INC.










By: _____________________________________




Name:

Title:




EDENTIFY, INC.










By: _____________________________________

Name:

Title:







WITH RESPECT TO

ARTICLE V AND PAR. 8.4 ONLY:










________________________________________

TERRENCE DEFRANCO







WITH RESPECT TO

ARTICLES IV, VI and VIII ONLY:










________________________________________

WILLIAM MCLAWS













_____________________________

ROBERT L. CHALMERS





--------------------------------------------------------------------------------





EXHIBIT “A”







DISTRIBUTION AGREEMENT




THIS DISTRIBUTION AGREEMENT (the “Agreement”) is made and entered into this __
day of March, 2005, by and between Budgethotels Network, Inc., a Nevada
corporation (“Budgethotels”), and Infocenter, Inc.,  Inc., a Washington
corporation and wholly-owned subsidiary of Budgethotels (“Infocenter.”).




W I T N E S S E T H:




WHEREAS, Budgethotels is the parent of Infocenter and Infocenter is a
wholly-owned subsidiary of Budgethotels;




WHEREAS, Budgethotels anticipates closing an Agreement for Share Exchange (the
“Acquisition”) with Edentify, Inc., a Delaware  corporation ("Edentify"), which
transaction in expected to close on or about May 2, 2005; and




WHEREAS, conditioned upon the closing of the Acquisition, the Board of Directors
of Budgethotels has resolved that it would be in the best interests of
Budgethotels and its stockholders that (i) all of the outstanding securities of
Infocenter (the "Infocenter Shares") should be distributed to the record common
stockholders of Budgethotels existing at the close of business on _________ (the
“Record Date”),  and subject to adjustment by the National Association of
Securities Dealers, Inc. (the “NASD”) setting an ex-dividend date, pro rata, on
a one share for one share basis (the “Distribution”); and (ii) that all shares
of common stock of Budgethotels issued after the opening of business on
____________, would be issued subject to waiver of the Dividend only; and




WHEREAS, the respective Boards of Directors of Budgethotels and Infocenter have
adopted resolutions pursuant to which Budgethotels shall deposit all of the
Infocenter Shares with Computershare Trust Company, Inc.,  (“Computershare”), a
transfer agency registered with the Securities and Exchange Commission, to be
held by Computershare for Distribution to the Budgethotels stockholders, subject
to the filing and effectiveness by Infocenter of a registration statement on the
appropriate form and related prospectus with the Securities and Exchange
Commission (the “Registration Statement” and the Prospectus) and such comparable
applicable state agencies, or in reliance upon an available exemption from the
applicable federal and state registration requirements as may be necessary, to
lawfully effect the Distribution by dividend  (the “Dividend) to the
Budgethotels stockholders of all of the Infocenter Shares on Budgethotels's
behalf, subject to the terms and provisions hereof (the “Plan of Distribution”);




NOW, THEREFORE, in consideration of the closing of the Acquisition and the
mutual covenants and promises contained herein, it is agreed:




Section 1.   Plan of Distribution, Effective Date and Stockholders Entitled to
Participate.  




1.1

The effective date (the “Effective Date”) of the Dividend will be the same date
as the closing of the Acquisition, at which time this Agreement shall take
effect.  At the close of business on March 29,2005 there were 28,911,682
 outstanding shares of common stock of Budgethotels.  Only Budgethotels
stockholders of record at that time on ________, the Record Date for the
Dividend (subject to the effects of any adjustments resulting from the NASD
setting an ex-dividend date immediately following the closing of the
Acquisition), will be entitled to participate in the Dividend and Distribution
of the Infocenter Shares.




1.2

Prior to the Effective Date, the Infocenter Board of Directors will have taken
all necessary and requisite action to effect a forward stock split of the _____
shares of Infocenter common stock issued and outstanding on a ______  shares for
one share basis, resulting in _______ shares of Infocenter common stock
outstanding and subject to the Dividend.




1.3

Budgethotels hereby conveys all of the assets of Budgethotels and Infocenter at
the Record Date to Infocenter.




1.4

Infocenter will assume, pay and indemnify and hold Budgethotels harmless from
and against any and all liabilities of Budgethotels and Infocenter that existed
at the Record Date, of every kind and nature whatsoever, whether by contract,
lease, license or otherwise, without qualification, including the costs and
expenses of the Dividend, the Distribution and the Plan of Distribution.




1.5

The Distribution and the Plan of Distribution will be subject to the following
conditions:




(a)

All of the Infocenter Shares that are owned by Budgethotels, amounting to
_______ shares (post-split as per section 1.2 above), will be deposited with
Computershare and held by Computershare in escrow (the “Distribution Escrow”)
with a list of stockholders of Budgethotels at the Record Date, subject to
Distribution, on satisfaction of the following conditions:




(i)

The prior filing and effectiveness of a Registration Statement and Prospectus
with the Securities and Exchange Commission or an available exemption from the
applicable federal and state registration requirements applicable to the
Distribution of the Infocenter Shares by Budgethotels, in accordance with all
applicable federal and state securities laws, rules and regulations at
Infocenter’s sole cost and expense within a reasonable time, but not later than
November 30, 2005; and




(ii)

Compliance with applicable "blue sky" laws, rules and regulations respecting the
Dividend and the Distribution, by registration or exemption, in any state in
which any stockholder of Budgethotels resided at the Record Date, as may be
adjusted by any ex-dividend date set by the NASD, by Infocenter, in accordance
with all applicable federal and state securities laws, rules and regulations at
Infocenter’s sole cost and expense within a reasonable time but not later than
six months from the date hereof.




1.6

Infocenter will timely file a Form 10b-17 with the NASD advising it of the
Distribution and Plan of Distribution including, as necessary, a description of
this Agreement.




Section 2.   Closing.  The closing of the Agreement (the “Closing”) will occur
immediately on the closing of the Acquisition.  The Closing may be accomplished
by wire, express mail or other courier service, conference telephone
communications or as otherwise agreed by the respective parties or their duly
authorized representatives.




Section 3.   Representations and Warranties of Budgethotels.




Budgethotels represents and warrants to, and covenants with, Infocenter as
follows:




3.1

Budgethotels is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and is licensed or qualified as a
foreign corporation in all states or jurisdictions in which the nature of its
business or the character or ownership of its properties makes such licensing or
qualification necessary.  




3.2

The current pre-Dividend and pre-Distribution authorized capital stock of
Budgethotels consists of  50,000,000 shares of  $0.001 par value common voting
stock, of which 28,911,722 shares shall have been issued and outstanding on the
Record Date, all fully paid and non-assessable and issued in accordance with
applicable state corporate law and federal and state securities laws, rules and
regulations, and 1,000,000 shares of $0.01 par value preferred stock, of which
no shares shall have been issued and outstanding on the Record Date.  No other
shares of common stock of Budgethotels were or have been issued subsequent to
the Record Date, unless pursuant to the Acquisition and unless the issuance was
conditioned upon waiver of the Dividend.




3.3

Budgethotels has full corporate power and authority to enter into this Agreement
and to carry out its obligations hereunder and will deliver to Infocenter or its
representatives at the Closing a copy of resolutions of its Board of Directors
authorizing execution of this Agreement by Budgethotels's officers and
performance thereunder.




3.4

Execution of this Agreement and performance by Budgethotels hereunder have been
duly authorized by all requisite corporate action on the part of Budgethotels,
and this Agreement constitutes a valid and binding obligation of Budgethotels
and performance hereunder will not violate any provision of the Articles of
Incorporation, By-Laws, agreements, mortgages or other commitments of
Budgethotels.







Section 4.   Representations, Warranties and Covenants of Infocenter.




Infocenter represents and warrants to, and covenant with, Budgethotels as
follows:




4.1

Infocenter is a corporation duly organized, validly existing and in good
standing under the laws of the State of  Washington and is licensed or qualified
as a foreign corporation in all states or jurisdictions in which the nature of
its business or the character or ownership of its properties makes such
licensing or qualification necessary.




4.2

The current authorized capital stock of Infocenter consists of _______ shares of
 $______ par value common voting stock, of which ________ shares (post-split as
per section 1.2 above) will be issued and outstanding at the Closing, all owned
by Budgethotels.  There are no outstanding options, warrants or calls pursuant
to which any person has the right to purchase any authorized and unissued common
stock or other securities of Infocenter.




4.3

Infocenter has full corporate power and authority to enter into this Agreement
and to carry out its obligations hereunder and will deliver to Budgethotels or
its representative at the Closing a copy of the resolutions of its Board of
Directors authorizing execution of this Agreement by its officers and
performance thereunder.




4.4

Execution of this Agreement and performance by Infocenter hereunder have been
duly authorized by all requisite corporate action on the part of Infocenter, and
this Agreement constitutes a valid and binding obligation of Infocenter and
performance hereunder will not violate any provision of the Articles of
Incorporation, Bylaws, agreements, mortgages or other commitments of Infocenter.




Section 5.   Conditions Precedent to Obligations of Infocenter.




All obligations of Infocenter under this Agreement are subject, at its option,
to the fulfillment, before or at the Closing, of each of the following
conditions:




5.1

The representations and warranties of Budgethotels contained in this Agreement
shall be deemed to have been made again at and as of the Closing and shall then
be true in all material respects and shall survive the Closing.




5.2

Budgethotels shall have performed and complied with all of the terms and
conditions required by this Agreement to be performed or complied with by it
before the Closing and/or the Distribution.




5.3

All of the conditions respecting Budgethotels set forth herein shall have been
satisfied by Budgethotels prior to the Closing and/or the Distribution.




5.4

The Acquisition between Budgethotels and Edentify shall have been completed and
closed.




Section 6.   Conditions Precedent to Obligations of Budgethotels.




All obligations of Budgethotels under this Agreement are subject, at
Budgethotels's option, to the fulfillment, before or at the Closing, of each of
the following conditions:




6.1

The  representations and warranties of Infocenter contained in this Agreement
shall be deemed to have been made again at and as of the Closing and shall then
be true in all material respects and shall survive the Closing.




6.2

Infocenter shall have performed and complied with all of the terms and
conditions required by this Agreement to be performed or complied with by it
before the Closing and/or the Distribution.




6.3

All of the conditions respecting Infocenter that are set forth herein shall have
been satisfied by Infocenter prior to the Closing and/or the Distribution.




6.4

The Acquisition between Budgethotels and Edentify shall have been completed and
closed.




Section 7.   Termination.  Prior to Closing, this Agreement may be terminated
(1) by mutual consent in writing;  (2) by the directors of either Budgethotels
or Infocenter, if there has been a material misrepresentation or material breach
of any warranty or covenant by the other party; or (3) by the directors of
either Budgethotels or Infocenter if the Acquisition shall not have timely taken
place, unless adjourned to a later date by mutual consent in writing, by the
date fixed in the Acquisition.




Section 8   General Provisions.




8.1

Expenses.  All costs and expenses incurred in connection with this Agreement
will be paid by the party incurring such expenses.




8.2

 Parties in Interest.  This Agreement will inure to the benefit of and be
binding upon the parties hereto and the respective successors and assigns.
 Nothing in this Agreement is intended to confer, expressly or by implication,
upon any other person any rights or remedies under or by reason of this
Agreement.




8.3

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which will be deemed an original and all together will constitute one
document.  The delivery by facsimile of an executed counterpart of this
Agreement will be deemed to be an original and will have the full force and
effect of an original executed copy.




8.4

Severalbility.  The provisions of this Agreement will be deemed  severable and
the invalidity or unenforceability of any provision hereof will not affect the
validity or enforceability of any of the other provisions hereof.  If any
provisions of this Agreement, or the application thereof to any person or any
circumstance, is illegal, invalid or unenforceable, (a) a suitable and equitable
provision will be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision, and (b) the remainder of this Agreement and the application of such
provision to other persons or circumstances will not be affected by such
invalidity or unenforceability, nor will such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.




8.5

Governing Law.  This Agreement will be deemed to be made in and in all respects
will be interpreted, construed and governed by and in accordance with the law of
the State of  Washington without regard to the conflict of law principles
thereof.




8.6

Amendment.  This Agreement may be amended only with the approval of all the
parties hereto, but no amendment will be made which substantially and adversely
changes the terms hereof.  This Agreement may not be amended except by an
instrument, in writing, signed on behalf of each of the parties hereto.




IN WITNESS WHEREOF, the parties have executed this Distribution Agreement
 effective the day and year first above written.







“Budgethotels”

BUDGETHOTELS NETWORK, INC.










By:____________________________________

Its

President










“Infocenter”

INFOCENTER, INC.










By:____________________________________

Its

President






